Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US16/310,114 filed on 12/14/2018 which is a 371 of PCT/KR2017/006212 filed on 06/14/2017 which claims priority benefit of US Provisional 62/350,282 filed on 06/15/2016.
Election/Restrictions
Applicant's election with traverse of invention Group I (i.e., claims 25-32) and of the species “toxin gene” in the reply filed on 11/24/2020 is acknowledged.  The traversal is on the ground(s) that the “cited art lacks a first selection and a second selection element and that it would not be an undue burden to examine the full scope of the claims”.  The applicants’ argument regarding undue search burden is not found persuasive because search burden is not a criteria for determining Unity of Invention under 35 U.S.C. 371. In addition, the applicants’ argument that the cited art lacks a first selection and a second selection element is unpersuasive.  Laughery et al discloses a Cas9-sgRNA expression vector (corresponding to a part for recognizing a target and a part for cleaving or modifying the recognized target) which carries a URA3 selectable marker (corresponding to a selection element) and is useful for genome editing.  Loughery et al state that the Cas9 machinery is removed by counter-selection using 5-FOA following successful genome editing (e.g., abstract; Figure 2). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group, there being no allowable 11/24/2020.
Claims 25-40 are pending.  
Claims 25-32 are examined in this office action.

Information Disclosure Statement
The IDS statements filed on 12/14/2018, 03/11/2020, 06/11/2020, and 02/23/2021 have been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No 62/350,282, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

a)    preparing a cell including at least two targets capable of targeting by a target specific nuclease,
wherein the at least two targets comprise at least a first nucleic acid and a second nucleic acid,
wherein a sequence of the first nucleic acid and a sequence of the second nucleic acid are not equal sequence to each other, but have similar sequences,
wherein the second nucleic acid has a sequence homology less than 100% with the first nucleic acid, and the second nucleic acid includes at least one different nucleotide sequence compared to the first nucleic acid,
wherein the first nucleic acid is included in a first plasmid, and the second nucleic acid is included in a second plasmid or a genome of the cell,
wherein the first plasmid includes a first selection element, and the first selection element is operably linked to the first nucleic acid,
wherein the second plasmid includes a second selection element, and the second selection element is operably linked to the second nucleic acid;
b)    introducing a target specific nuclease into the prepared cell,
wherein the target specific nuclease is capable of modifying the first nucleic acid, the second nucleic acid or both;
c)    identifying a cell having one target modified by introducing the target specific nuclease,
wherein the one target modified by introducing the target specific nuclease is the first nucleic acid or the second nucleic acid,
wherein the cell having one target modified by introducing the target specific nuclease is capable of identifying whether or not at least one of:

ii)   whether or not the second selection element is expressed, and
iii)  whether or not the cell is dead;
d) evaluating the specificity or the activity of the target specific nuclease based on a result of the identification.
In addition, the ‘282 Provisional does not disclose elements of the dependent claims 25-32.  For example, the following elements are not found in the ‘282 Provisional: “a meganuclease” per claim 27; lacZ per claim 31; HPRT or URA3 per claim 32.
Accordingly, the instant claims 25-32 receive priority to 06/14/2017, the filing date of PCT/KR2017/006212. 
Claim Objections
Claim 25 is objected to because of the following informalities:  The following phrase has a grammatical/typographical type error: c) identifying a cell having one target modified “by introduced” the target specific nuclease.  Further, the term “by introduced” is found throughout the claims and may intend to recite “by introducing” or “by introduction of”. In addition, claim 25 is missing a term such as “and” after the end of step (c), before step (d).   Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  The following phrase has a typographical type error: Claim 29 has a period instead of a comma in line five of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite for lacking sufficient antecedent basis for the term “the guide RNA (gRNA) for Cas (CRISPR associated protein)” because claim 29 depends upon claim 25 which does not refer to a guide RNA.
Claim 30 is indefinite for lack of clarity in the phrase: “wherein the target specific nuclease is introduced by at least one form of a protein, a ribonucleoprotein, or a nucleic acid encoding the same into the prepared cell.  It is unclear what is intended by the term “the same”.  Does the claim intend a singular nucleic acid encoding a ribonucleoprotein?  Also, it is unclear what structure is intended by the term “by at least one form of”.  
Claim 31 recites the limitation "the selection element" in 1.  There is insufficient antecedent basis for this limitation in the claim because claim 25 upon which claim 31 depends recites a first selection element and a second selection element and it is unclear which of these is being referred to by “the selection element” in claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0357530 to Zhang et al (published 12/04/2014).
	Claim interpretation: As presently written, base claim 25 recites the element of “a second plasmid” in the alternative as follows: “a second plasmid or a genome of the cell”.  Thus, as presently written, further limitations in the base claim 25 and in the dependent claims which refer to the second plasmid do not add patentable weight since the claims do not actually require a second plasmid.  In the interest of compact prosecution, for purposes of applying prior art, where the claims refer to the second plasmid, the examiner is construing this to include “the second plasmid or the genome of the cell”.
Per base claim 25, Zhang et al discloses a method for evaluating a specificity or activity of a target specific nuclease, the method comprising: 
a)    preparing a cell including at least two targets capable of targeting by a target specific nuclease,
wherein the at least two targets comprise at least a first nucleic acid and a second nucleic acid,
wherein a sequence of the first nucleic acid and a sequence of the second nucleic acid are not equal sequence to each other, but have similar sequences,

wherein the first nucleic acid is included in a first plasmid, and the second nucleic acid is included in a second plasmid or a genome of the cell,
wherein the first plasmid includes a first selection element, and the first selection element is operably linked to the first nucleic acid,
wherein the second plasmid includes a second selection element, and the second selection element is operably linked to the second nucleic acid;
b)    introducing a target specific nuclease into the prepared cell, wherein the target specific nuclease is capable of modifying the first nucleic acid, the second nucleic acid or both;
c)    identifying a cell having one target modified by introduced the target specific nuclease,
wherein the one target modified by introduced the target specific nuclease is the first nucleic acid or the second nucleic acid,
wherein the cell having one target modified by introduced the target specific nuclease is capable of identifying whether or not at least one of:
i)    whether or not the first selection element is expressed,
ii)    whether or not the second selection element is expressed, and
iii)    whether or not the cell is dead; and
d) evaluating the specificity or the activity of the target specific nuclease based on a result of the identification.
For example, Zhang et al recite in paragraphs 0042-0046:

[0043] I. a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, wherein the first polynucleotide sequence comprises: (a) a first guide sequence capable of hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, [0044] II. a second CRISPR-Cas system chiRNA polynucleotide sequence, wherein the second polynucleotide sequence comprises: (a) a second guide sequence capable of hybridizing to the second target sequence, (b) a second tracr mate sequence, and (c) a second tracr sequence, and [0045] III. a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, wherein (a), (b) and (c) are arranged in a 5' to 3' orientation, wherein when transcribed, the first and the second tracr mate sequence hybridize to the first and second tracr sequence respectively and the first and the second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and 
Further, in Figure 28, Zhang et al disclose delivery of a GFP reporter into Neuro-2A cells.
claim 26, , Zhang et al disclose wherein one of the first nucleic acid and the second nucleic acid is on-target for the target specific nuclease, and the other is off-target for the target specific nuclease (e.g., para 0045).  Note that the genomic DNA is an alternative in the claims as the second nucleic acid.  Genomic DNA inherently contains many target sequences and elements encoding genes which encompass genes which may be reporter genes including a “tagging gene” and a toxin gene.  In paragraph 0302, Zhang et al disclose using reporter genes operably linked to expression of CRISPR enzyme, including luciferase, tagging genes, and toxin genes.  Specifically, in para 0499, Zhang et al disclose using a negative selection diphtheria toxin (DTA) driven by PGK.
Per claim 27, Zhang et al disclose, wherein the target specific nuclease is a CRISPR -Cas system (e.g., para 0042-0046).
Per claim 28, Zhang et al disclose wherein the target specific nuclease is a CRISPR -Cas system comprising a guide RNA (gRNA) and Cas protein (e.g., para 0042-0046).
Per claim 29, Zhang et al disclose wherein the target specific nuclease is a Cas protein of a CRISPR -Cas system, wherein the guide RNA (gRNA) for Cas is included in the prepared cell, wherein the guide RNA (gRNA) is included in the first plasmid or the second plasmid (e.g., para 0042-0046).
Per claim 30, Zhang et al disclose wherein the target specific nuclease is introduced by a nucleic acid encoding the Cas protein into the prepared cell (e.g., para 0042-0046).
claim 31, Zhang et al disclose wherein a selection element is at least one selected from the group consisting of a toxin gene, an antibiotic resistance gene, a gene encoding fluorescent protein, a tagging gene, a lacZ gene and a gene encoding luciferase (e.g. para 218 .  Per claim 32, Zhang et al disclose wherein a selection element is a toxin gene, wherein the toxin gene is selected dependent on a species of the cell.  Note that as presently written, claim 32 does not require any of the toxin genes of ccdB, HPRT, or URA3 as these are written in the alternative to cell types which are not specified.  Especially per claims 31 and 32, Zhang et al disclose modifying an HPRT locus for increasing the frequency of gene modification (e.g., para 218 and 0344).  Further, genomic DNA inherently contains many target sequences and elements encoding genes which encompass genes which may be reporter genes including a “tagging gene” and a toxin gene.  For example, in paragraph 0302, Zhang et al disclose using reporter genes operably linked to expression of CRISPR enzyme, including luciferase, tagging genes, and toxin genes.  Specifically, in para 0499, Zhang et al disclose using a negative selection diphtheria toxin (DTA) driven by PGK.
The level of skill in the art of CRISPR technology and screening for Cas selectivity using differential off-target and on-target analysis was high before the effective filing date of the presently claimed invention as shown in Zhang et al especially in paragraph [0042]:
 Aspects of the invention comprehend improving the specificity of a CRISPR enzyme, e.g. Cas9, mediated gene targeting and reducing the likelihood of off-target modification by the CRISPR enzyme, e.g. Cas9. The invention in some embodiments comprehends a method of modifying an organism or a non-human organism with a reduction in likelihood of off-target modifications by manipulation of a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell 
It would have been obvious to combine the elements of Zhang et al (e.g. reporter screens using fluorescent protein reporter or toxin genes as negative selection reporter, and depending on cell type) as these were considered routine lab procedures before the effective filing date of the presently claimed invention as evidenced by Zhang et al.  For example, Zhang et al recites in paragraph 0007 and 0344 just below:
[0007] Functional genomic screens and libraries attempt to characterize gene function in the context of living cells and hence are likely to generate biologically significant data. There are three key elements for a functional genomics screen: a good reagent to perturb the gene, a good tissue culture model and a good readout of cell state. Good reagents that allow for precise genome targeting technologies are needed to enable systematic reverse engineering of causal genetic variations by allowing selective perturbation of individual genetic elements, as well as to advance synthetic biology, biotechnological, and medical applications. Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome.
[0344] A cell model or animal model can be constructed in combination with the method of the invention for screening a cellular function change. Such a model may be used to study the effects of a genome sequence modified by the CRISPR complex of the invention on a cellular function of interest. For example, a cellular function model may be used to study the effect of a modified genome sequence on intracellular signaling or extracellular signaling. Alternatively, a cellular function model may be used to study the effects of a modified genome sequence on sensory perception. In some such models, one or more genome sequences associated with a signaling biochemical pathway in the model are modified.
Thus, absent evidence to the contrary, it is considered that one of ordinary skill in the art having the Zhang et al reference before the effective filing date of the presently 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636